t c memo united_states tax_court lynn edward york and cynthia lee york petitioners v commissioner of internal revenue respondent docket no 529-14l filed date lynn edward york and cynthia lee york pro sese harry j negro for respondent memorandum findings_of_fact and opinion kerrigan judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for tax years and years at issue we must consider whether respondent’s determination to proceed with collection actions regarding unpaid tax_liabilities for the tax years at issue was proper unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times we round all monetary amounts to the nearest dollar findings_of_fact some of the facts are stipulated and are so found petitioners resided in pennsylvania when the petition was filed petitioners are truck drivers and are on the road frequently petitioners filed federal_income_tax returns for the tax years at issue but they did not pay the full amount of their self-reported income_tax_liability for each tax_year on date respondent sent petitioners a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 nftl for the tax years at issue as of the date of the nftl petitioners owed the following year unpaid balance dollar_figure big_number big_number big_number big_number the total balance was dollar_figure petitioners timely filed a form request for a collection_due_process or equivalent_hearing regarding the nftl on date separate from the form petitioners filed a request for an offer-in-compromise oic for tax_year and the tax years at issue this request included a form_656 offer_in_compromise a form 433-a collection information statement for wage earners and self-employed individuals bank information and an explanation of petitioners’ financial status petitioners’ proposed oic was a lump-sum payment of dollar_figure petitioners indicated that the reason for their oic was exceptional circumstances and effective tax_administration the settlement officer mailed a letter to petitioners scheduling a telephone collection_due_process cdp hearing for date the conference call was held and petitioners’ request for an oic was discussed the settlement officer informed petitioners that their oic was being considered after the cdp hearing respondent reassigned petitioners’ case to a different settlement officer on date the new settlement officer sent a letter scheduling a cdp hearing for date this letter requested the following information substantiation of health insurance premiums substantiation of out-of-pocket healthcare costs substantiation of a payment agreement with the state for delinquent taxes substantiation of all secured debts and a copy of petitioners’ form_1040 u s individual_income_tax_return with all schedules petitioners did not participate in the conference call nor did they submit the requested information on date the settlement officer mailed petitioners an additional letter stating that she had not heard from them and reiterating that the requested information should be submitted within days the settlement officer calculated petitioners’ monthly income and expenses using the information that petitioners provided with their offer-in-compromise the settlement officer determined that petitioners had net monthly income of dollar_figure and that they had received death_benefits of approximately dollar_figure and dollar_figure during on date petitioners left a phone message for the settlement officer explaining that they did not participate in the hearing on date because they were on the road for work the settlement officer returned their call but was unable to reach them and left a message since the settlement officer had not heard from petitioners she called and left another message on date on date respondent issued petitioners a notice_of_determination sustaining the nftl in the notice_of_determination the settlement officer stated that she had verified that all requirements of applicable law and administrative procedure had been met on date petitioners filed a petition expressing concern about the oic’s being rejected opinion where the validity of the underlying tax_liability is properly at issue we review the determination de novo 114_tc_604 petitioners did not raise their underlying tax_liabilities the court reviews administrative determinations by the commissioner’s appeals_office regarding nonliability issues for abuse_of_discretion 131_tc_197 we consider whether the determination was arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 aff’d 469_f3d_27 1st cir 112_tc_19 the court does not conduct an independent review and substitute its judgment for that of the settlement officer murphy v commissioner t c pincite if the settlement officer follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not reweigh the equities link v commissioner tcmemo_2013_53 at following a cdp hearing the settlement officer must determine whether to sustain the filing of the nftl in making that determination the settlement officer is required by sec_6330 to consider whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes and the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary 117_tc_183 diamond v commissioner tcmemo_2012_90 slip op pincite see also sec_6320 sec_6323 provides in general --the secretary may withdraw a notice of a lien filed under this section and this chapter shall be applied as if the withdrawn notice had not been filed if the secretary determines that-- a the filing of such notice was premature or otherwise not in accordance with administrative procedures of the secretary b the taxpayer has entered into an agreement under sec_6159 to satisfy the tax_liability for which the lien was imposed by means of installment payments unless such agreement provides otherwise c the withdrawal of such notice will facilitate the collection of the tax_liability or d with the consent of the taxpayer or the national_taxpayer_advocate the withdrawal of such notice would be in the best interests of the taxpayer as determined by the national_taxpayer_advocate and the united_states petitioners contend that they did not realize the date letter was setting up a call for a cdp hearing the letter explains clearly the purpose of the call and requests information from petitioners a settlement officer has the discretion to decide when to end the administrative cdp proceedings where requested information and or completed forms are not provided to her see sec_301_6330-1 q a-e9 proced admin regs it was not an abuse_of_discretion for the settlement officer to recommend the notice_of_determination be sustained as a result of petitioners’ failure to provide the requested information in a reasonable_time see 125_tc_301 a taxpayer may offer to compromise a federal tax debt as a collection alternative to a proposed levy sec_6320 sec_6330 sec_7122 authorizes the commissioner to prescribe guidelines to determine whether an offer-in-compromise should be accepted the commissioner may accept an offer-in-compromise on one of three grounds doubt as to liability doubt as to collectibility and promotion of effective tax_administration sec_301 b and proced admin regs see smith v commissioner tcmemo_2007_73 slip op pincite aff’d in part sub nom 568_f3d_710 9th cir petitioners contend that they want to have an offer-in-compromise accepted and the lien removed on the ground of promotion of effective tax_administration the secretary may compromise a liability on the ground of effective tax_administration when collection of the full liability will create economic hardship or exceptional circumstances exist such that the collection of the full liability would undermine public confidence that the tax laws are fairly and equitably administered 124_tc_165 aff’d 454_f3d_782 8th cir sec_301_7122-1 proced admin regs economic hardship factors supporting but not conclusive of a determination that collection would cause economic hardship include but are not limited to a taxpayer is incapable of earning a living because of a long term illness medical_condition or disability and it is reasonably foreseeable that taxpayer’s financial resources will be exhausted providing for care and support during the course of the condition b although taxpayer has certain monthly income that income is exhausted each month in providing for the care of dependents with no other means of support and c although taxpayer has certain assets the taxpayer is unable to borrow against the equity in those assets and liquidation of those assets to pay outstanding tax_liabilities would render the taxpayer unable to meet basic living_expenses sec_301_7122-1 proced admin regs petitioners testified that they had gone through much emotional and financial turmoil over the past several years they wanted an oic accepted so that they could have a fresh_start however they do not contend that either had a long- term illness medical_condition or disability nor do they claim that they exhaust their monthly income providing for the care of dependents with no other means of support they do not claim that borrowing against the equity in their real_property interests would render them unable to meet basic living_expenses accordingly they have not shown that the collection of the full liability would cause economic hardship therefore petitioners do not qualify for an oic on this ground compelling public policy or equity considerations the secretary may enter into a compromise to promote effective tax_administration where compelling public policy or equity considerations identified by the taxpayer provide a sufficient basis for compromising the liability id para b ii a compromise will be justified only where because of exceptional circumstances collection of the full liability would undermine public confidence that the tax laws are being administered in a fair and equitable manner a taxpayer proposing a compromise on the basis of effective tax_administration will be expected to demonstrate circumstances that justify a compromise even though a similarly situated taxpayer may have paid his liability in full id examples of cases where a compromise is allowed for purposes of public policy and equity include a taxpayer who was hospitalized regularly for a number of years and was unable to manage his financial affairs incurs significant tax_liabilities penalties and interest and a taxpayer learns at audit that he received erroneous advice from the internal_revenue_service and as a result is facing additional taxes penalties and additions to tax speltz v commissioner t c pincite sec_301_7122-1 proced admin regs petitioners have identified no public policy or equity considerations that would justify a compromise on the basis of effective tax_administration accordingly they do not qualify for an oic on this ground any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
